Per Curiam : We cannot award the writ to be made returnable at Springfield. The jurisdiction of this court, is, in that regard, exclusive in each grand division. A writ issued in one division cannot be made returnable in another division, any more than a writ issued from a Circuit Court in one county can be made returnable to the court in another county in the same circuit. It is a well settled rule that a suit commenced in one jurisdiction must be prosecuted to its final determination in that jurisdiction, unless removed into another jurisdiction under some provision of law.